Examiner’s Amendment
	An Examiners amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiners amendment was given in an interview with Zachary Kelton (Reg. No. 71,345) on 9/22/2021.
	The application has been amended as follows:
1.          (Currently Amended) A user device comprising:
a processing device; and
a memory device including instructions executable by the processing device to cause the processing device to:
receive a first user interface from an electronic receipt system, the first user interface being displayable on a display of the user device and including:
transaction details about a transaction between a user of the user device and a third party; and 
a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction;
based on a first selection of the first selection option, receive a second user interface from the electronic receipt system, the second user interface being displayable on the display of the user device and including:
the electronic document; and 
a second selection option that is selectable by the user via the user device for 
                           based on a second selection of the second selection option, enable the user to modify the metadata associated with the receipt;
receive modified metadata for the receipt as user input; and
                           transmit the modified metadata to the electronic receipt system, wherein the electronic receipt system is configured to store the modified metadata in relation to the receipt, and wherein the electronic receipt system is configured to identify a secure record of the transaction stored in a database based on the timestamp information in the metadata.

2.	(Original) The user device of claim 1, wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including:
a first input option for allowing the user to modify the sender information; and
a second input option for allowing the user to input a description of the transaction.

3.	(Original) The user device of claim 1, wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including an input option for allowing the user to modify the timestamp information associated with the transaction.

4.	(Original) The user device of claim 1, wherein the user device includes a recording device, and wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to:
	operate the recording device to capture an image of a new receipt for a second transaction between the user and a new third party; 
receive an input from the user, the input including a receipt detail corresponding to the new receipt, the receipt detail including at least one of (1) a name of the new third 
transmit the image and the receipt detail to the electronic receipt system for storage.

5.	(Currently Amended) The user device of claim 4, wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive, from the electronic receipt system: 
a third user interface including details corresponding to the second transaction and a third selection option, the third selection option being selectable by the user via the user device for associating the image and the receipt detail with [[a]]the secure record.

6.	(Original) The user device of claim 1, wherein the user device is a mobile device.

7.	(Canceled)

8.	(Currently Amended) The user device of claim 1, wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive authentication information from the user of the user device for authenticating the user with the electronic receipt system to access [[a]]the secure record of the transaction between the user and the third party.

9.	(Currently Amended) A method comprising:
receiving, by a user device, a first user interface from an electronic receipt system, the first user interface being displayable on a display of the user device and including:
transaction details about a transaction between a user of the user device and a third party; and 
a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction;
receiving, by the user device and based on a first selection of the first selection option, a second user interface from the electronic receipt system, the second user 
the electronic document; and 
a second selection option that is selectable by the user via the user device for 
based on a second selection of the second selection option, enabling, by the user device, the user to modify the metadata associated with the receipt;
receiving, by the user device, modified metadata for the receipt as user input; and
              transmitting, by the user device, the modified metadata to the electronic receipt system, wherein the electronic receipt system is configured to store the modified metadata in relation to the receipt, and wherein the electronic receipt system is configured to identify a secure record of the transaction stored in a database based on the timestamp information in the metadata.

10.	(Original) The method of claim 9, further comprising receiving a third user interface from the electronic receipt system, the third user interface including:
a first input option for allowing the user to modify the sender information; and
a second input option for allowing the user to input a description of the transaction.

11.	(Original) The method of claim 9, further comprising receiving a third user interface from the electronic receipt system, the third user interface including an input option for allowing the user to modify the timestamp information associated with the transaction.

12.	(Original) The method of claim 9, wherein the user device includes a recording device, and further comprising:
	operating the recording device to capture an image of a new receipt for a second transaction between the user and a new third party; 

transmitting the image and the receipt detail to the electronic receipt system for storage.

13.	(Currently Amended) The method of claim 12, further comprising receiving, from the electronic receipt system: 
a third user interface including details corresponding to the second transaction and a third selection option, the third selection option being selectable by the user via the user device for associating the image and the receipt detail with [[a]]the secure record.

14.	(Original) The method of claim 9, wherein the user device is a mobile device.

15.	(Canceled)

16.	(Currently Amended) The method of claim 9, further comprising receiving authentication information from the user of the user device for authenticating the user with the electronic receipt system to access [[a]]the secure record of the transaction between the user and the third party.

17.	(Currently Amended) A non-transitory computer-readable medium comprising program code that is executable by a processing device of a user device for causing the processing device to:
receive a first user interface from an electronic receipt system, the first user interface being displayable on a display of the user device and including:
transaction details about a transaction between a user of the user device and a third party; and 
a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction;
based on a first selection of the first selection option, receive a second user interface from the electronic receipt system, the first user interface being displayable on the display of the user device and including:
the electronic document; and 
a second selection option that is selectable by the user via the user device for 
based on a second selection of the second selection option, enable the user to modify the metadata associated with the receipt;
receive modified metadata for the receipt as user input; and
transmit the modified metadata to the electronic receipt system, wherein the electronic receipt system is configured to store the modified metadata in relation to the receipt, and wherein the electronic receipt system is configured to identify a secure record of the transaction stored in a database based on the timestamp information in the metadata.

18.	(Original) The non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including:
a first input option for allowing the user to modify the sender information; and
a second input option for allowing the user to input a description of the transaction.

19.	(Original) The non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including an input option for allowing the user to modify the timestamp 

20.	(Original) The non-transitory computer-readable medium of claim 17, wherein the user device includes a recording device, and further comprising program code that is executable by the processing device to cause the processing device to:
	operate the recording device to capture an image of a new receipt for a second transaction between the user and a new third party; 
receive an input from the user, the input including a receipt detail corresponding to the new receipt, the receipt detail including at least one of (1) a name of the new third party, (2) a transaction date of the second transaction, or (3) a description of the second transaction; and
transmit the image and the receipt detail to the electronic receipt system for storage.

21.	(Currently Amended) The non-transitory computer-readable medium of claim 20, further comprising program code that is executable by the processing device to cause the processing device to receive, from the electronic receipt system: 
a third user interface including details corresponding to the second transaction and a third selection option, the third selection option being selectable by the user via the user device for associating the image and the receipt detail with [[a]]the secure record.

22.	(Canceled)

23.	(Currently Amended) The non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processing device to cause the processing device to receive authentication information from the user of the user device for authenticating the user with the electronic receipt system to access [[a]]the secure record of the transaction between the user and the third party.



Reasons for Allowance
	Claims 1-6, 8-14, 16-21 and 23, are allowed as amended above.  The following is an Examiners statement for reasons for allowance:
	Applicant's remarks filed in the Amendment and Reply (“Response”) on 6/15/2021 are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9, and 17.
Representative claim 1 discloses A user device comprising:
a processing device; and
a memory device including instructions executable by the processing device to cause the processing device to:
receive a first user interface from an electronic receipt system, the first user interface being displayable on a display of the user device and including:
transaction details about a transaction between a user of the user device and a third party; and 
a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction;
based on a first selection of the first selection option, receive a second user interface from the electronic receipt system, the second user interface being displayable on the display of the user device and including:
the electronic document; and 
a second selection option that is selectable by the user via the user device for modifying metadata associated with the receipt, the metadata including (1) sender information corresponding to a sender of the receipt to an electronic mail (email) server via an email message and (2) timestamp information corresponding to a date and time that the email message was received by the email server or stored in a common inbox of the email server, and the metadata being different from receipt content within the email message;
                           based on a second selection of the second selection option, enable the user to modify the metadata associated with the receipt;
receive modified metadata for the receipt as user input; and
                           transmit the modified metadata to the electronic receipt system, wherein the electronic receipt system is configured to store the modified metadata in relation to the receipt, and wherein the electronic receipt system is configured to identify a secure record of the transaction stored in a database based on the timestamp information in the metadata.

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. teaches Methods and computer program products for automatically receiving and processing receipt information are disclosed. In one embodiment, a method of processing receipt information includes electronically receiving a receipt at a domain-

United States Patent Application Publication No. 20140372262 A1 to Young et al.teaches A management component in a computer system provides user input mechanisms that allow a user to capture items and reconcile them to a report in the computer system. The items in a given report can be separately viewed and edited.

United States Patent Application Publication No. 20120290609 A1 to Britt teaches The ELECTRONIC RECEIPT MANAGER APPARATUSES, METHODS AND SYSTEMS ("ERM") transforms transaction initiation requests and receipt requests via ERM components into receipt formatting, organization, storage and linkage with transactions. The ERM may be configured to receive a receipt through an interface of a portable device and determine a set of fields for formatting data from the receipt. The ERM may format the data from the receipt to include the set of fields and store the formatted data in a memory element of the portable device.



However none of the prior art references, alone or in combination disclose a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction; based on a first selection of the first selection option, receive a second user interface from the electronic receipt system, the second user interface being displayable on the display of the user device and including: the electronic document; and a second selection option that is selectable by the user via the user device for modifying metadata associated with the receipt, the metadata including (1) sender information corresponding to a sender of the receipt to an electronic mail (email) server via an email message and (2) timestamp information corresponding to a date and time that the email message was received by the email server or stored in a common inbox of the email server, and the metadata being different from receipt content within the email message; based on a second selection of the second selection option, enable the user to modify the metadata associated with the receipt; receive modified metadata for the receipt as user input; and transmit the modified metadata to the electronic receipt system, wherein the electronic receipt system is configured to store the modified metadata in relation to the receipt, and wherein the electronic receipt system is configured to identify a secure record of the transaction stored in a database based on the timestamp information in the metadata.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-6, 8, 10-14, 16, 18-21, and 23 each depend from one of allowable claims 1, 9, and 17, and therefore claims 2-6, 8, 10-14, 16, 18-21, and 23, are allowable for reasons consistent with those identified with respect to claims 1, 9, and 17.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                         
/A. Hunter Wilder/Primary Examiner, Art Unit 3627